DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, lines 1-2 recites “a voltage regulator” and line 12 recites “a voltage regulator circuit”, which should be in lines 1-2 “a voltage regulator circuit” and line 12 “the voltage regulator circuit” in order to maintain consistency with the terms in the claim. Claim 1, line 20-21 recites “a positive temperature-voltage correlation”, which should be “the positive temperature-voltage correlation” because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9, lines 1-2 recites “a voltage regulator” and line 12 recites “a voltage regulator circuit”, which should be in lines 1-2 “a voltage regulator circuit” and line 12 “the voltage regulator circuit” in order to maintain consistency with the terms in the claim. Claim 9, line 20-21 recites “a negative temperature-voltage correlation”, which should be “the positive temperature-voltage correlation” because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Claim 16, line 4 recites “a first terminal”, which should be -- the first terminal -- because this term was previously presented in the claim.  
Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17, line 3 recites “a Peltier device”, which should be - the Peltier device -because this term was previously presented in the claim; claim 17, line 9 recites “the output voltage of a voltage regulator  an output voltage of a voltage regulator differential amplifier - because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim 19 is objected to because of the following informalities: Claim 19 missing the final period to finish the claim.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Claim 20, line 4 recites “the heat-producing electronic device”, which should be - a heat-producing electronic device - because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schmidt et al. (US 4,935,864).
Regarding claim 17, Schmidt discloses (see figures 1-4) a method (figure 4, part 150) for modifying (figure 4, part through 92) a voltage regulator output voltage (figure 4, part output voltage at 95) solely in response to a changed amount of heat (figures 1-3, part heat from chip 30 to Peltier device 26  received by a Peltier device (figure 4, part 26) (column 4; lines 49-65; a Peltier device or thermoelectric cooler 26… cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation), the method (figure 4, part 150) comprising: receiving (figure 4, part 102; through 106), with a Peltier device (figure 4, part 26; through 84), the changed amount of heat from a thermal source  (figures 1-3, part 30) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means); modifying (figure 4, part through 92), in response to the changed amount of heat (figure 4, part 26; through 84), an output voltage (figure 4, part output voltage at 95) of the Peltier device (figure 4, part 26); receiving (figure 4, part 102; through 106), with a voltage regulator differential amplifier (figure 4, part 102) electrically coupled to the Peltier device (figure 4, part 26; through 84), the output voltage (figure 4, part 26; through 84) of the Peltier device (figure 4, part 26); modulating (figure 4, part 92), with the output voltage of a voltage regulator differential amplifier (figure 4, part 108) electrically coupled to a driver device (figure 4, part 92; through 96), a driver device control input voltage (figure 4, part 93); and modulating (figure 4, part 92), with the driver device (figure 4, part 92), in response to the driver device control input voltage (figure 4, part 93), an output voltage of the driver device (figure 4, part output .
Regarding claim 18, Schmidt discloses everything claimed as applied above (see claim 17). Further, Schmidt discloses (see figures 1-4) the modulating (figure 4, part 92) of the output voltage of the driver device (figure 4, part output voltage of 95) results in a performance change of a circuit (figure 4, part circuit generated by 26) powered by the output voltage of the driver device (figure 4, part output voltage of 95), the performance change selected from the group consisting of: a performance increase (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34).
(see figures 1-4) the thermal source is selected from the group consisting of: a heat-producing electronic device (figures 1-3, part chip 30) (column 9; lines 3-6; cooling apparatus 40 to remove heat from chip 30 and cool chip 30 to a predetermined value).
Regarding claim 20, Schmidt discloses everything claimed as applied above (see claim 17). Further, Schmidt discloses (see figures 1-4) the output voltage of the driver device (figure 4, part output voltage of 95) is modulated (figure 4, part 92) to have a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34) with a temperature differential between a hot surface of the Peltier device (figures 1-3, part 26; hot surface 27) and a cold surface of the Peltier device (figures 1-3, part 26; cold surface 25) (column 4; lines 60-62; cooler 26 has opposing generally planar surfaces, referred to as hot side 27 and cold side 25), the Peltier device  in thermally conductive contact with the heat-producing electronic device (figures 1-3, part 30) (column 4; lines 49-65; a Peltier device or thermoelectric cooler 26… cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,935,864), in view of Chan et al. (US 7,971,440), hereinafter Chan.
Regarding claim 1, Schmidt discloses (see figures 1-4) a system (figure 4, part 150) for controlling, with a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95), an output (figure 4, part output 95) of a voltage regulator (figure 4, part 90) with a Peltier device (figure 4, part 26) (column 4; lines 49; a Peltier device or thermoelectric cooler 26), the system (figure 4, part 150) comprising: a heat-producing electronic device (figures 1-3, part 30) (column 9; lines 3-6; cooling apparatus 40 to remove heat from chip 30 and cool chip 30 to a predetermined value); the Peltier device (figure 4, part 26) that includes: a first surface (figures 1-3, part surface 25) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figures 1-3, part 30) (column 4; lines 60-65; cold side 25 of thermoelectric ; a second surface (figures 1-3, part surface 27) opposing the first surface (figures 1-3, part surface 25) and set of terminals (figures 3 and 4, part 26; set of terminals); and a voltage regulator circuit (figure 4, part 90) that includes: a driver device (figure 4, part 92) having an input terminal electrically coupled to an input voltage (figure 4, part 126) and an output terminal (figure 4, part output terminal 95) electrically coupled to a first terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through 85); and a differential amplifier (figure 4, part 102) having a input (figure 4, part 102; inverting input) electrically coupled to a reference voltage (figure 4, part VREF), an input (figure 4, part 102; non-inverting input) electrically coupled to a second terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through terminal 84) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means) and an output (figure 4, part 108) electrically coupled to a control input terminal of the driver device (figure 4, part 92; through 96), the differential amplifier (figure 4, part 102) configured to, in response to a voltage produced by the Peltier device (figure 4, part 26; through 84), modulate, with a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output  (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while removing heat from the chip 30 into cooler 26, and then to heat removal assembly 34), by varying a voltage on the control input terminal of the driver device (figure 4, part 92; through 96), an output voltage on the output terminal of the driver device (figure 4, part output voltage at 95) (column 7; lines 43-50; controller 150 is designed to provide continuous power to cooler 26, such that the temperature of cold side 25 of cooler 26, which is in intimate thermal transfer relation to chip 30 (see FIG. 1), is maintained at a specified temperature independent of the power consumed by chip 30 and the ambient operating temperature of cooling apparatus 40).
Schmidt does not expressly disclose a set of semiconductor elements each in thermally conductive contact with the first surface and with the second surface, at least two of the semiconductor elements electrically coupled in series with set of terminals, the set of terminals includes a positive terminal and a negative terminal; a differential amplifier having a non-inverting input electrically coupled to a reference voltage, an inverting input electrically coupled to a second terminal of the set of terminals.
(see figures 1-10) the Peltier device (figure 1A/B, part 104) that includes: a first surface (figure 1A/B, part 104-A) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figure 1A/B, parts 102 and 112); a second surface (figure 1A/B, part 104-B) opposing the first surface (figure 1A/B, part 104-A); a set of semiconductor elements (figure 1B, parts P-type and N-type elements 122) each in thermally conductive contact with the first surface (figure 1B, part 104-A) and with the second surface (figure 1B, part 104-B), at least two of the semiconductor elements electrically coupled in series (figure 1B, parts P-type and N-type elements 122)  with set of terminals (figure 1B, parts +/- terminals), the set of terminals includes a positive terminal and a negative terminal (figure 1B, parts +/- terminals); a differential amplifier (figure 8, part U3B) having a non-inverting input (figure 8, part U3B; non-inverting input) electrically coupled to a reference voltage (figure 8, part reference voltage generated at 7), an inverting input (figure 8, part U3B; inverting input)  electrically coupled to a second terminal of the set of terminals (figures 1A/B, 4 and 8, parts +/- terminals; through R15; temperature sensor T1 is implemented by variable resistor R15)(column 5; lines 61-67; the resistance of the temperature sensor 110 at a given point in time at least theoretically or approximately reflects the temperature of the cold plate 102, SFP devices 112, and/or the cold plate side 104-A of the thermo-electric cooler 104).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the Peltier features and control logic as taught by Chan, because, with respect to the Peltier features, it provides more efficient heat transfer between surfaces to maintain temperature in a desirable range and, with respect the control logic, it reduces the voltage ripple at the output to provides more efficient thermo-electric performance (column 4; lines 4-8).
Regarding claim 2, Schmidt and Chan teach everything claimed as applied above (see claim 1). Further, Schmidt discloses (see figures 1-4) the differential amplifier is an operational amplifier (figure 4, part 102).
Regarding claim 3, Schmidt and Chan teach everything claimed as applied above (see claim 1). Schmidt discloses (see figures 1-4) the driver device (figure 4, part 92) is selected from the group consisting of: an NPN transistor, a PNP transistor, an N-channel field-effect transistor (NFET), and a P-channel field-effect transistor (PFET) (figure 4, part 92; PNP).
Regarding claim 6, Schmidt and Chan teach everything claimed as applied above (see claim 1). Further, Schmidt discloses (see figures 1-4) heat-producing electronic device (figures 1-3, part 30) is selected from the group consisting of: a processor integrated circuit (IC), an analog IC, a mixed-signal IC and an IC containing digital logic circuits (figures 1-3, part 30; chip)(column 4; lines 29-44; Chip 30 may be a VLSI CMOS chip containing, as a minimum and by way of example only, central processing unit, floating point unit, and cache control unit functionality all within the integrated circuit package).
Regarding claim 7, Schmidt and Chan teach everything claimed as applied above (see claim 1). Further, Schmidt discloses (see figures 1-4) a heat sink (figures 2-3, part 38) in thermally conductive contact with the second surface of the Peltier device (figures 2-3, part surface 27) (column 6; lines 2-7; enabling dissipation of the large amounts of heat energy generated by chip 30 and cooler 26, and then transferred by cooler 26 to heat sink 38).
(see figures 1-4) at least one resistor (figure 4, part 119) electrically coupled in series with a terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through terminal 84).
Regarding claim 9, Schmidt discloses (see figures 1-4) a system (figure 4, part 150) for controlling, with a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95), an output (figure 4, part output 95) of a voltage regulator (figure 4, part 90) with a Peltier device (figure 4, part 26) (column 4; lines 49; a Peltier device or thermoelectric cooler 26), the system (figure 4, part 150) comprising: a heat-producing electronic device (figures 1-3, part 30) (column 9; lines 3-6; cooling apparatus 40 to remove heat from chip 30 and cool chip 30 to a predetermined value); the Peltier device (figure 4, part 26) that includes: a first surface (figures 1-3, part surface 25) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figures 1-3, part 30) (column 4; lines 60-65; cold side 25 of thermoelectric cooler 26 is attached to the outer surface of chip 30 in thermal contact, such as intimate thermal transfer relation); a second surface (figures 1-3, part surface 27) opposing the first surface (figures 1-3, part surface 25) and set of terminals (figures 3 and 4, part 26; set of terminals); and a voltage regulator circuit (figure 4, part 90) that includes: a driver device (figure 4, part 92) having an input terminal electrically coupled to an input voltage (figure 4, part 126) and an output terminal (figure 4, part output terminal 95) electrically coupled to a first terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through 85); and a differential amplifier (figure  having an inverting input (figure 4, part 102; inverting input) electrically coupled to a reference voltage (figure 4, part VREF), a non-inverting input (figure 4, part 102; non-inverting input) electrically coupled to a second terminal of the set of terminals (figures 3 and 4, part 26; set of terminals; through terminal 84) (column 6; lines 16-23; a thermal sensor 82 is securely attached in intimate thermal transfer relation at the juncture of the outer surface of chip 30 and the cold side 25 of thermoelectric cooler 26. As will be hereinafter described, the physical placement of thermal sensor 82 was chosen to provide sensing of the temperature of chip 30, while cable 24 provides electrical connection from sensor 82 and cooler 26 to an electrically conductive means) and an output (figure 4, part 108) electrically coupled to a control input terminal of the driver device (figure 4, part 92; through 96), the differential amplifier (figure 4, part 102) configured to, in response to a voltage produced by the Peltier device (figure 4, part 26; through 84), modulate, with a positive temperature-voltage correlation (figure 4, part 150; increase temperature differential at 26 with increase the output voltage at 95) (column 9; lines 3-35; the output voltage of thermal sensor 82 is 400 mV, causing a substantial increase in the voltage at output 108 of amplifier 102. As such, maximum base current will flow in drive transistor 96, limited only by the selection of resistor 122. Likewise, maximum current is drawn from power source 126 through the series pass transistor 92 and down to ground 120. Series pass transistor 92 is driven into saturation, whereby substantially all of the voltage of power source 126, for example five volts, will appear across thermoelectric cooler 26. This causes cold side 25 of cooler 26 to approach 0.degree. C., while , by varying a voltage on the control input terminal of the driver device (figure 4, part 92; through 96), an output voltage on the output terminal of the driver device (figure 4, part output voltage at 95) (column 7; lines 43-50; controller 150 is designed to provide continuous power to cooler 26, such that the temperature of cold side 25 of cooler 26, which is in intimate thermal transfer relation to chip 30 (see FIG. 1), is maintained at a specified temperature independent of the power consumed by chip 30 and the ambient operating temperature of cooling apparatus 40).
Schmidt does not expressly disclose a negative temperature-voltage correlation; a set of semiconductor elements each in thermally conductive contact with the first surface and with the second surface, at least two of the semiconductor elements electrically coupled in series with set of terminals, the set of terminals includes a positive terminal and a negative terminal.
Chan teaches (see figures 1-10) a negative temperature-voltage correlation (figure 2, parts 108 and 104; when increase temperature differential at 104 with decrease the output voltage at 114) (columns 4 and 5; lines 56-67 and 1-48; when the output voltage 114 as produced by the voltage regulator 108 is negative, the thermo-electric cooler 104 pumps heat from the heat sink 106 and transfers the collected heat to the cold plate 102); the Peltier device (figure 1A/B, part 104) that includes: a first surface (figure 1A/B, part 104-A) arranged in thermally conductive contact with a surface of the heat-producing electronic device (figure 1A/B, parts 102 and 112); a second surface (figure 1A/B, part 104-B) opposing the first surface (figure 1A/B, part 104-A); a set of semiconductor elements (figure 1B, parts P-type and N- each in thermally conductive contact with the first surface (figure 1B, part 104-A) and with the second surface (figure 1B, part 104-B), at least two of the semiconductor elements electrically coupled in series (figure 1B, parts P-type and N-type elements 122)  with set of terminals (figure 1B, parts +/- terminals), the set of terminals includes a positive terminal and a negative terminal (figure 1B, parts +/- terminals).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the Peltier features and control logic as taught by Chan, because, it provides more efficient heat transfer between surfaces to maintain temperature in a desirable range (column 5; lines 1-21).
Regarding claim 10, claim 2 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 11, claim 3 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 14, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, Schmidt and Chan teach everything claimed as applied above (see claim 9). However, Schmidt does not disclose at least one capacitor electrically coupled in a configuration selected from the group consisting of: between the input terminal of the driver device and ground, between the output terminal of the driver device and ground, and between the output terminal of the driver device and a first terminal of the set of terminals.
Chan teaches (see figures 1-10) at least one capacitor (figure 8, part C16) electrically coupled in a configuration selected from the group consisting of: between the (figure 8, part driver device generated by Q1 and R26) and ground (figure 8, part C16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the driver device of Schmidt with the capacitor features as taught by Chan, because it efficiently filter the input voltage to obtain more accurate voltage regulation. 
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4,935,864), in view of Chan et al. (US 7,971,440), hereinafter Chan, and further in view of Tobey (US 4,812,733).
Regarding claim 4, Schmidt and Chan teach everything claimed as applied above (see claim 1). Schmidt discloses (see figures 1-4) the output voltage on the output terminal (figure 4, part output voltage at 95) of the driver device (figure 4, part 92) and the heat-producing electronic device (figures 1-3, part 30). However, Schmidt does not expressly disclose the output voltage on the output terminal of the driver device is electrically coupled to a supply voltage input of the heat-producing electronic device.
Tobey teaches (see figures 1-6) the output voltage on the output terminal of the driver device (figure 1, part output voltage at OUT of driver device 72) is electrically coupled to a supply voltage input of the heat-producing electronic device (figure 1, part heat-producing electronic device generated by CPU 12-26) (column 3; lines 49-52; a power controller 70 is connected to daughter board 18. A power supply 71 and a three terminal regulator 72 are connected to and provide power to daughter board 18).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the driver features as taught by Tobey, because it provides more efficient power distribution in the system.
(see figures 1-4) the output voltage on the output terminal (figure 4, part output voltage at 95) of the driver device (figure 4, part 92) and the heat-producing electronic device (figures 1-3, part 30). However, Schmidt does not expressly disclose the output voltage on the output terminal of the driver device is electrically coupled to a supply voltage domain of the heat-producing electronic device, wherein the supply voltage domain is selected from the group consisting of: a clock voltage domain, an input/output (I/O) voltage domain, an analog voltage domain and a digital logic voltage domain.
Tobey teaches (see figures 1-6) the output voltage on the output terminal of the driver device (figure 1, part output voltage at OUT of driver device 72) is electrically coupled to a supply voltage domain of the heat-producing electronic device (figure 1, part heat-producing electronic device generated by CPU 12-26), wherein the supply voltage domain is selected from the group consisting of: a clock voltage domain, an input/output (I/O) voltage domain, an analog voltage domain and a digital logic voltage domain (figure 1, part heat-producing electronic device generated by CPU 12-26).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Schmidt with the driver features as taught by Tobey, because it provides more efficient power distribution in the system.
Regarding claim 12, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 13, claim 5 has the same limitations, based on this is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839